Case 1:20-cv-24239-DLG Document 14 Entered on FLSD Docket 12/16/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           HONORABLE DONALD L. GRAHAM

                                CIVIL COURTROOM MINUTES


  Case No. 20-CV-24239                                                Date:       12/16/2020

  Style:    Barbara Alverez Fuentes v. Healthcare Revenue Recovery Group LLC
  Counsel for Plaintiff:             Francisco
  Counsel for Defendant:             Kolmeyer
  Law Clerk:                           Anika Royster Hardmon


  Reporter: Glenda Powers        Courtroom Deputy: Alex Rodriguez__________ Time:


  Status Conference/Pretrial Conference/Calendar Call/Hearing:

   Set trial dates as noted below. Refer case to Magistrate Judge for early settlement conf.

  MISCELLANEOUS NOTES:



  Motion:                                                                     Granted:

                                                                              Denied:


  Trial Set/Reset for:     7/19/21                             Bench/Jury Trial # of days _2-3__
  Pretrial Conference:     7/14/21
  Calendar Call:           6/16/21



  Issues Referred to Mag _McAliley_________:
  Trial/Costs/Fees/Sanctions/Dismiss/Summary/Judgment/Discovery/Other:

  Mediation: Yes:    X         No:
